Citation Nr: 0003087	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  94-21 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for flat feet.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a colon disorder.

4.  Entitlement to service connection for hemorrhoids.

5.  Entitlement to service connection for an umbilical 
hernia.

6.  Entitlement to service connection for a urinary tract 
infection.

7.  Entitlement to service connection for kidney disease.

8.  Entitlement to service connection for tinea unguium.

9.  Entitlement to service connection for thoracic outlet 
syndrome.

10.  Entitlement to a permanent and total disability rating 
for pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The appellant had active military service from October 1967 
to May 1969.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 1993 rating decision of a regional office (RO) 
of the Department of Veterans Affairs (VA).  By that rating 
decision, the RO denied entitlement to all the issues listed 
on the title page of this decision.  The veteran submitted a 
timely appeal with respect to that rating decision.

The Board notes that the January 1993 rating decision also 
denied service connection for a psychiatric disorder, 
including post-traumatic stress disorder (PTSD).  The 
appellant timely appealed that adverse determination.  
Additional medical data were subsequently added to the 
record, and the RO entered a decision on September 7, 1999 
granting service connection for PTSD and assigning a 50 
percent rating.  The case was certified for appeal to the 
Board on September 10, 1999 as to the issues listed on the 
title page of this decision.  The RO informed the veteran of 
the rating decision by letter of September 24, 1999.

In the informal hearing presentation of October 1999, the 
appellant's representative specified that the appellant 
wished to formally disagree with the RO's assignment of a 50 
percent evaluation for PTSD.  The Board notes that, based on 
current precedent decisions of the United States Court of 
Appeals for Veterans Claims (Court), a notice of disagreement 
(NOD) must be filed with the agency of VA which entered the 
determination with which disagreement is expressed.  Nacoste 
v. Brown, 6 Vet. App. 439 (1994) and Beyrle v. Brown, 9 Vet. 
App. 24 (1996).  

In view of the procedural history discussed above, the Board 
refers to the RO the issue of entitlement to an evaluation 
greater than 50 percent for PTSD.  It should be noted that, 
under governing criteria, the appellant has until September 
23, 2001 to initiate an appeal as to the assignment of a 50 
percent evaluation for PTSD by the submission of an NOD to 
the RO.  38 C.F.R. § 20.302 (1999).

The decision which follows addresses all issues listed on the 
title page of this decision, except service connection for 
hemorrhoids.  The issue of service connection for hemorrhoids 
is addressed in a remand at the end of this decision.  


FINDINGS OF FACT

1.  The appellant has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for service connection for flat feet is plausible.

2.  The appellant has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for service connection for hypertension is plausible.  

3.  The appellant has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for service connection for a colon disorder is 
plausible.

4.  The appellant has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for service connection for an umbilical hernia is 
plausible.

5.  The appellant has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for service connection for a urinary tract infection is 
plausible.

6.  The appellant has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for service connection for kidney disease is plausible.

7.  The appellant has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for service connection for tinea unguium is plausible.

8.  The appellant has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for service connection for thoracic outlet syndrome is 
plausible.

9.  Service connection is in effect for the appellant's PTSD, 
evaluated 50 percent disabling.

10.  His nonservice-connected disabilities are as follows:  
an umbilical hernia, hereafter evaluated as 30 percent 
disabling; pes planus, currently evaluated as 10 percent 
disabling; left thoracic outlet syndrome, currently evaluated 
as 10 percent disabling; hypertension, hereafter evaluated as 
10 percent disabling; a colon disorder, currently evaluated 
as noncompensable; hemorrhoids, currently evaluated as 
noncompensable; a urinary tract infection, currently 
evaluated as noncompensable; a kidney disorder, currently 
evaluated as noncompensable; and tinea unguium, currently 
evaluated as noncompensable.

11.  His ratable disabilities have a combined evaluation of 
80 percent.

12.  The appellant was born in October 1947; has completed 
four years of high school; has occupational experience 
primarily in factory work and construction; and reports last 
having worked gainfully in 1982.  

13.  The appellant's innocently acquired disabilities are of 
sufficient severity as to permanently preclude him from 
engaging in substantially gainful employment consistent with 
his age, education and occupational experience. 


CONCLUSIONS OF LAW

1.  The claim for service connection for flat feet is not 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for hypertension is not 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim for service connection for a colon disorder is 
not well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The claim for service connection for an umbilical hernia 
is not well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).

5.  The claim for service connection for a urinary tract 
infection is not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

6.  The claim for service connection for kidney disease is 
not well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).

7.  The claim for service connection for tinea unguium is not 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).

8.  The claim for service connection for thoracic outlet 
syndrome is not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

9.  The veteran is permanently and totally disabled for 
pension purposes due to all of his ratable disabilities.  
38 U.S.C.A. §§ 1502, 1521, 5107 (West 1991); 38 C.F.R. 
§§ 3.340, 3.342, 4.17 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

No pertinent abnormalities were noted on an examination in 
October 1967 for service entrance.  Blood pressure was 
124/74.  Service medical records disclose that the veteran 
presented at a clinic on December 5, 1968, complaining of 
burning with urination for the past week.  A urinalysis 
showed 15-20 white blood cells per high power field.  On a 
subsequent clinic visit on December 11, 1968, he again 
complained of burning with urination, and a urinalysis now 
showed 5-8 red blood cells per high power field.  A complaint 
of burning on urination was again voiced on December 14, 
1968.  A January 30, 1969 treatment notation indicates a 
complaint that the urine was dark in color.  

In May 1969, in connection with an examination for service 
separation, the veteran again complained of burning on 
urination, as well as a discharge.  The initial assessment 
was that he had nonspecific urethritis.  Thereafter, a 
specimen from a smear of the urethral discharge revealed many 
white blood cells and many bacteria.  The assessment was 
mixed infection.  

On the separation examination performed in May 1969, the 
veteran reported that he had experienced a kidney infection; 
he did not specify when the reported kidney infection had 
occurred.  Clinical inspection disclosed that blood pressure 
was 120/80.  A urinalysis was negative, as was a chest x-ray.  
The cardiovascular system, abdomen and viscera, anus and 
rectum, genitourinary system, feet, skin, and neurologic 
status were found to be normal.  Service medical records are 
negative for flat feet, hypertension, a colon disorder, an 
umbilical hernia, tinea unguium, or left thoracic outlet 
syndrome.  

Associated with the claims folder are VA outpatient records 
of January 1988 through May 1992.  In January 1988, the 
veteran reported that he had developed a fungus infection of 
the toenails while in Vietnam.  In October 1988, he noted 
that an umbilical hernia had developed, two years before, 
after lifting.  Clinical inspection indicated the presence of 
an umbilical hernia and fissure in ano.  In November 1991, 
the veteran referred to his bowel movements as being very 
small and hard, with much pushing involved with bowel 
movements.  On clinical inspection, no external or internal 
hemorrhoids or anal fissures were seen.  It was noted that 
the umbilicus extended outward and was tense.  The 
impressions included umbilical hernia, possibly secondary to 
increased abdominal pressure from alcoholic liver disease; 
and rectal/anal soreness and abrasions, probably due to rock 
hard stools and straining during bowel movements.  

An original claim for compensation and pension was received 
in May 1992.  The appellant stated that he had completed high 
school.  He referred to occupational experience in the 
construction industry.

A VA general medical examination was conducted in July 1992.  
The veteran indicated that hypertension had been present 
since 1969.  He took no medication for hypertension.  He 
stated that he had a history of recurrent urinary tract 
infections which had started, in 1968, while he was in 
Vietnam.  He denied urinary tract problems currently.  He 
remarked that surgery for a thoracic outlet condition had 
been performed in 1975 or 1976.  Clinical findings were 
recorded.  Blood pressure was 162/90.  A small umbilical 
hernia was found to be reducible.  Both feet were tender to 
palpation.  There was no evidence of callus formation or soft 
tissue swelling.  No neurological deficits were elicited on 
examination.  The diagnoses included recurrent urinary tract 
infection; pes planus, both feet; tinea unguium, bilaterally; 
umbilical hernia; essential hypertension; and status post 
left thoracic outlet syndrome.

Clinical records reflect that the veteran received treatment 
for PTSD at the Readjustment Counseling Center from June 1989 
to September 1992.  In therapy, the veteran explored various 
matters, including confronting alcoholism and maintaining 
sobriety, dealing with recollections of Vietnam, coping with 
anger, and achieving good self-image.

A VA psychiatric examination was performed in August 1995.  
The veteran related that he was first employed in factory 
work after he left service.  He later had jobs in 
construction.  He now worked part-time as a helper in 
landscaping and maintenance.  He indicated that he had left a 
number of jobs because he had trouble relating to authority 
figures and because he could not stand following orders.  He 
admitted to extensive alcohol abuse.  He noted that he 
experienced intermittent depression.  Mental status interview 
showed that he was quite apprehensive and anxious.  Mood was 
somewhat labile.  Remote and recent memory seemed intact.  
The veteran seemed to have difficulty concentrating.  The 
diagnoses on Axis I were dysthymic disorder; and alcohol 
dependence.  The examiner assigned a Global Assessment of 
Functioning (GAF) score of 55, with a score of 60 in the past 
year.  The assessment was that dysthymic disorder produced 
moderate to severe social and occupational impairment, while 
alcohol abuse produced mild to moderate loss of function.

Several examinations were performed by VA during the period 
from July to September 1997.  On cardiovascular examination, 
the diagnoses were essential hypertension and hypertensive 
cardiovascular heart disease.  On urologic examination, the 
veteran stated that he had developed a kidney infection in 
Vietnam; he denied genitourinary complaints currently.  The 
genitourinary examination was normal.  Additionally, clinical 
findings of a nephrologic examination were negative.  On 
examination of the feet, the veteran referred to foot pain, 
greater on the left than the right.  The impressions were 
that he had symptoms of heel spurs and fasciitis; and tinea 
of the nails of the feet.  

Further, on general medical examination, it was found that 
the veteran had an umbilical hernia, which was a half-dollar 
in size, and not reducible.  He complained of pain when it 
was touched.  The umbilical hernia was out all of the time; 
it was not strangulated.  Clinical inspection elicited slight 
weakness of the left arm and hand.  The diagnoses included 
hypertension, on medication; and weakness of the left arm due 
to outlet syndrome on the left; with a notation that the 
first rib had been removed.  On rectal examination, the 
veteran reported that he had experienced intermittent rectal 
bleeding all of his life, including during basic training in 
1967 and 1968.  Additionally, clinical findings indicated the 
presence of an umbilical hernia.  The examiner noted that the 
rectum was so tight that the vault could barely be inspected.  
No cause was found for reported loose stools.  The assessment 
was that the veteran probably had hemorrhoids.  Further, the 
examiner pointed out that the veteran might possible have 
colitis, but remarked that a diagnosis of colitis required 
the performance of a colonoscopy and laboratory tests.

A psychiatric examination was arranged by VA in August 1997.  
According to the veteran's history, he had experienced a hard 
time adjusting to civilian life after his return from the 
military.  He could not get along with people, and became 
resentful as he believed others were pushing him.  He 
resorted to excessive drinking.  He had tried at least 30 
jobs, but had a very poor work record.  Since 1982, he had 
not been able to return to any gainful employment.  On mental 
status interview, the veteran was easily excitable and 
nervous, showing some increased psychomotor activity.  Affect 
was somewhat constricted; mood was low.  He indicted that he 
had a "short fuse."  He was found to be oriented to time, 
place and person.  He had no problems with past or recent 
recollection.  The diagnoses on Axis I were PTSD with 
features of anxiety disorder; and alcohol abuse.  The 
examiner assigned a GAF score of 50, with a GAF in the past 
year of 65.  The assessment was that persistent symptoms of 
anxiety, tension, depressed mood, a low level of tolerance 
for anxiety and stress, and inability to relate to others 
effectively were factors which had adversely affected the 
veteran's social and occupational functional capacity.  
Currently, he was deemed unemployable.

VA outpatient records, dated from November 1997 to August 
1998, reflect the veteran's treatment for various disorders, 
including hypertension and PTSD.  It was reported that the 
veteran received Fosinopril and Verapamil.  The following 
blood pressure readings were obtained:  November 24, 1997-
169/96; November 25, 1997-194/88; December 19, 1997-
163/106; February 13, 1998-162/102 and 170/104; and March 
26, 1998-164/100.  Psychological testing on March 26, 1998 
showed that the veteran was manifesting multiple neurotic 
symptoms, including depression, nervousness, anxiety, 
weakness, fatigue, lack of initiative, and a pervasive lack 
of self-confidence and self-esteem.  Also noted was that the 
veteran's score on a specific test for depression suggested 
moderate to severe depression.  Subsequent treatment entries 
through August 1998 reflect the veteran's visits to a mental 
health clinic where he reported that he was irritable and had 
problems with temper; that he had sleep difficulties; and 
that he was somewhat anxious and depressed. 

An examination by a board of two VA psychiatrists was 
performed in February 1999.  On mental status interview, the 
veteran was alert and coherent.  He was found to be 
depressed.  There was no indication of hallucinations or 
delusions.  He complained of difficulty concentrating or 
remembering things.  The diagnoses on Axis I were PTSD and 
history of alcohol abuse.  A GAF score of 41-50 was assigned.

II.  Legal Analysis

A.  Service Connection Claims
Other Than for Hemorrhoids

The threshold question in this case is whether the appellant 
has presented well-grounded claims for the multiple disorders 
for which service connection is sought.  A well-grounded 
claim is one which is plausible.  If he has not presented a 
well-grounded claim, the claim must fail and there is no 
further duty to assist in the development of the claim.  
38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  A well-grounded claim requires more than an 
allegation; the claimant must submit supporting evidence.  
Furthermore, the evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  As will be explained 
below, the Board finds that the claims for service connection 
listed on the title page of this decision, with the exception 
of service connection for hemorrhoids, are not well-grounded.  

Evidentiary assertions by the appellant must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19 (1993).  Also, where the determinative 
issue involves either medical causation or a medical 
diagnosis, competent medical evidence is required to 
establish a well-grounded claim.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110 (West 1991).

In addition, certain chronic diseases, including 
cardiovascular-renal disease, and essential hypertension, may 
be presumed to have been incurred during service if they 
first become manifest to a compensable degree within one year 
of separation from wartime service.  38 U.S.C.A. §§ 1101, 
1112, 1113, (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

In order for service connection to be established, there must 
not only be evidence of a disease or injury during service, 
there must also be evidence of a current disability which is 
attributable to such disease or injury.  Without such 
evidence, there can be no valid claim.  Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  With respect to a urinary tract 
infection and kidney disease, the veteran, as a lay person, 
is competent to state that he had genitourinary symptoms 
during service; in fact, service medical records indicate 
complaints of burning with urination.  Here, however, there 
is no objective evidence that the veteran currently has any 
chronic disorder characterized by kidney or urinary tract 
symptoms.  As to these two disorders, the first and third 
Caluza requirements for establishing well-grounded claims of 
service connection have not been met.  

Turning to disorders other than a urinary tract infection or 
kidney disease, the Board notes that all three requirements 
set forth in Caluza must be met in order for a claim to be 
well-grounded.  With respect to flat feet, hypertension, an 
umbilical hernia, tinea unguium and left thoracic outlet 
syndrome, the Board finds that the first requirement of 
Caluza is satisfied since there is competent medical evidence 
that the veteran currently has these disorders.  With respect 
to a colon disorder, the medical evidence, although very 
equivocal, arguably suggests that the veteran may currently 
have a colon disorder.  Accordingly, as to a colon disorder, 
the Board also finds that the first requirement of Caluza is 
satisfied.  The second Caluza requirement is met in that the 
veteran, as a lay person, is competent to state that he 
experienced inservice symptoms involving various parts of the 
body.  Either explicitly or implicitly, he has stated that, 
during service, he noticed that his feet appeared to be flat; 
that he had an infection of the toenails of the feet; that he 
had a protrusion about the umbilical area; that he 
experienced some type of arterial vascular symptoms; and that 
he experienced some type of neurologic symptoms involving the 
left thoracic region.  However, the third Caluza requirement, 
that there be a nexus between inservice disease or injury and 
a current disability, is not met since there is currently no 
competent medical evidence linking current flat feet, 
hypertension, a colon disorder, an umbilical hernia, tinea 
unguium, or left thoracic outlet syndrome, to any incident or 
experience of the veteran's military service.  

At bottom, the veteran's assertions are the only evidence 
linking any of the multiple disorders for which service 
connection is sought to military service.  As a lay person, 
he is not competent to offer a medical opinion regarding the 
diagnosis or etiology of a disorder.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  No competent medical evidence has 
been presented showing that any of the disorders for which 
service connection is sought, other than hemorrhoids, had its 
onset in service.  His lay assertion alone cannot render a 
claim well-grounded in a case that requires proof of medical 
causation.  

As previously noted, a claimant must submit supporting 
evidence that justifies a belief by a fair and impartial 
individual that his claim is plausible.  As such evidence has 
not been presented, the claims of service connection for 
multiple disorders, other than service connection for 
hemorrhoids, are not well-grounded.


B.  A Permanent and Total Disability Rating for Pension 
Purposes

The Board notes that the appellant's claim for a permanent 
and total disability rating for pension purposes is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  That is, he has presented a claim which is plausible.  
The Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).  

The law authorizes payment of pension to a veteran of war who 
has the requisite service and who is permanently and totally 
disabled.  38 U.S.C.A. §§ 1502, 1521 (West 1991).  Permanent 
and total disability ratings for pension purposes are 
authorized for disabling conditions not the result of the 
veteran's own willful misconduct.  38 C.F.R. § 3.342 (1999).  
Total disability will be considered to exist where there is 
present an impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  Permanence of total 
disability will be taken to exist when such impairment is 
reasonably certain to continue throughout the life of the 
disabled veteran.  38 C.F.R. § 3.340 (1999).  Additionally, 
where the evidence of record establishes that an applicant 
for pension who is basically eligible fails to meet the 
disability requirements based on the percentage standards of 
the VA Schedule for Rating Disabilities (Rating Schedule) but 
is found to be unemployable by reason of his or her 
disability or disabilities, age, occupational background, and 
other related factors, a permanent and total disability 
rating on an extraschedular basis may be approved.  38 C.F.R. 
§ 3.321(b) (1999).

A review of the record indicates that the RO has assigned a 
50 percent evaluation for the appellant's service-connected 
PTSD.  Additionally, the RO has assigned the following 
evaluations for nonservice-connected disabilities:  pes 
planus, currently evaluated as 10 percent disabling; left 
thoracic outlet syndrome, currently evaluated as 10 percent 
disabling; hypertension, currently evaluated as 
noncompensable; a colon disorder, currently evaluated as 
noncompensable; hemorrhoids, currently evaluated as 
noncompensable; an umbilical hernia, currently evaluated as 
noncompensable; a urinary tract infection, currently 
evaluated as noncompensable; a kidney disorder, currently 
evaluated as noncompensable; and tinea unguium, currently 
evaluated as noncompensable.  The Board has reviewed the 
entire evidentiary record and, with two exceptions, 
hypertension and an umbilical hernia, concurs with the 
ratings assigned by the RO for the veteran's multiple 
disorders.  

The appellant's umbilical hernia may be evaluated by analogy 
to an inguinal hernia under 38 C.F.R. § 4.114, Diagnostic 
Code 7338 (1999).  A noncompensable rating is warranted for 
an inguinal hernia which is small, reducible, or without true 
hernia protrusion.  A noncompensable rating is also warranted 
for an inguinal hernia which is not operated, but remediable.  
A 10 percent rating is warranted for an inguinal hernia which 
is postoperative, recurrent, readily reducible and well 
supported by truss or belt.  A 30 percent rating is warranted 
for an inguinal hernia which is small, postoperative 
recurrent, or unoperated irremediable, not well supported by 
truss, or not readily reducible.  

As to an umbilical hernia, the Board notes that the disorder 
has increased somewhat in severity in recent years.  Although 
the umbilical hernia remains small, it is no longer 
reducible, and the protrusion is always present.  
Manifestations of an umbilical hernia are now more consistent 
with the criteria for assignment of a 30 percent rating for 
an inguinal hernia.

The appellant's hypertension is evaluated under 38 C.F.R. 
§ 4.104, Diagnostic Code 7101.  Effective January 12, 1998, 
the criteria for evaluating essential hypertension were 
amended, and new rating criteria were promulgated.  When 
regulations concerning entitlement to a higher rating are 
changed during the course of an appeal, the appellant is 
entitled to a decision on the claim under criteria which are 
most favorable to the appellant.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  In its review of the percentage rating 
which the RO has assigned for the appellant's hypertension, 
the Board has considered both the old and new criteria for 
evaluating hypertension.  

A 10 percent rating is warranted for hypertensive vascular 
disease (essential hypertension) when diastolic pressure is 
predominantly 100 or more.  NOTE (1):  For the 40 percent and 
the 60 percent ratings under code 7101, there should be 
careful attention to diagnosis and repeated blood pressure 
readings.  NOTE (2):  When continuous medication is shown 
necessary for control of hypertension with a history of 
diastolic blood pressure predominantly 100 or more, a minimum 
rating of 10 percent will be assigned.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (effective prior to January 12, 1998).

A 10 percent rating is warranted for hypertensive vascular 
disease (hypertension and isolated systolic hypertension) 
when diastolic pressure is predominantly 100 or more, or; 
when systolic pressure is predominantly 160 or more, or; 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  NOTE: (1):  Hypertension 
or isolated systolic hypertension must be confirmed by 
readings taken two or more times on at least three different 
days.  For purposes of this section, the term hypertension 
means that the diastolic blood pressure is predominantly 90mm 
or greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160mm or greater 
with a diastolic blood pressure of less than 90mm.  NOTE (2):  
Evaluate hypertension due to aortic insufficiency or 
hyperthyroidism, which is usually the isolated systolic type, 
as part of the condition causing it rather than by a separate 
evaluation.  38 C.F.R. § 4.104, Diagnostic Code 7101 
(effective on and after January 12, 1998).

Upon a review of the record, the Board concludes that 
appellant's essential hypertension has increased somewhat in 
severity in recent years.  The appellant now requires 
medication to control the condition.  Accordingly, he 
satisfies the requirement for assignment of a 10 percent 
evaluation, under both the old and new criteria for rating 
hypertension.  

Having conducted an evaluation of all service-connected and 
nonservice-connected disabilities, the Board now determines 
appellant now has a single disability ratable at least 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  In 
addition, if the evidence demonstrates that he is, in fact, 
unable to secure or follow a substantially gainful occupation 
as a result of his disabilities, then the appellant meets one 
of the "objective" standards for eligibility for a 
permanent and total disability rating for pension purposes.  
38 U.S.C.A. § 1502(a)(1) (West 1991); 38 C.F.R. §§ 4.16, 4.17 
(1999).

A review of the record discloses that PTSD produces a 
significant adverse impact on the appellant's social and 
occupational functioning.  The medical evidence shows that 
any dysthymic disorder is nondissociable from PTSD.  
Accordingly, the veteran's tension and depression must be 
regarded as part and parcel of his ratable psychiatric 
condition.  A psychiatric examination in recent years 
demonstrated that the appellant has serious problems with 
temper control and has difficulty accepting authority.  In 
turn, these problems of social adjustment have led to 
frequent job changes and an unstable work record.  
Additionally, the appellant's depression and tension, to some 
extent, impede his performance in the work place.  

The Board is aware that the appellant has a longstanding, 
serious problem with alcohol dependence.  Under governing 
criteria, alcohol dependence is deemed a disability of 
willful misconduct origin, and its impact may not be 
considered in determining the extent of overall impairment 
for pension purposes.  38 C.F.R. § 3.301(c)(2) (1999).  
Nevertheless, medical evidence in its entirety shows that all 
of the above noted disorders, other than alcohol dependence, 
permanently preclude gainful employment compatible with the 
veteran's age, education and occupational experience.  As 
such, a proper basis is afforded for granting a permanent and 
total disability rating for pension purposes.  


ORDER

Entitlement to service connection for flat feet is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a colon disorder is 
denied.

Entitlement to service connection for an umbilical hernia is 
denied.

Entitlement to service connection for urinary tract infection 
is denied.

Entitlement to service connection for kidney disease is 
denied.

Entitlement to service connection for tinea unguium is 
denied.

Entitlement to service connection for thoracic outlet 
syndrome is denied.

Entitlement to a permanent and total disability rating for 
pension purposes is granted.


REMAND

With respect to the claim for service connection for 
hemorrhoids, a review of the record discloses that the 
veteran was examined at clinics during service for complaints 
of rectal bleeding.  Clinical inspection at the time 
disclosed external hemorrhoids with a small posterior anal 
fissure.  Subsequently, no hemorrhoids or fissures were 
reported on a VA examinations in November 1991 or July 1992.  
Thereafter, in September 1997, a VA examiner attributed the 
veteran's complaint of rectal bleeding to "probable" 
hemorrhoids; at the same time, however, the examiner noted 
that an adequate rectal examination had been difficult to 
perform.  There is currently no medical opinion of record as 
to the etiology of hemorrhoids, if now present.  However, in 
view of the clinical documentation of hemorrhoids during 
service, the fact that hemorrhoids are in the nature of a 
chronic disorder, and the fact that an adequate examination 
has not been conducted to rule in or rule out the current 
presence of hemorrhoids, the Board is of the opinion that the 
claim is potentially well-grounded.  

Under the circumstances, the case is REMANDED for the 
following actions:

1.  The veteran should be requested to 
clearly identify non-VA medical sources 
which have provided treatment for 
hemorrhoids since service.  Names, 
addresses and dates of treatment should 
be specified.  After obtaining a consent 
to the release of medical records from 
the veteran, the RO should request copies 
of the medical records from all 
identified sources which are not already 
in the claims folder.  As well, the RO 
should obtain all VA medical (inpatient 
and outpatient treatment) records of the 
veteran, not currently of record.  All 
medical records obtained should be added 
to the claims folder.

2.  Thereafter, the veteran should be 
afforded an examination to determine 
whether or not hemorrhoids are now 
present.  All indicated special studies 
should be performed and clinical findings 
reported in detail.  The claims folder, 
including a copy of this remand, must be 
made available to the examining physician 
prior to the examination, and he must 
state in his examination report that the 
claims folder has been reviewed.  If it 
is found that the veteran has 
hemorrhoids, then the examiner should 
answer the following question:  Is it at 
least as likely as not that a currently 
demonstrated hemorrhoid disorder had its 
onset in service?  The claims folder and 
a copy of this remand order must be made 
available to the examiner for review 
prior to the examination.

When the development requested above has been completed, the 
case should be further reviewed by the RO.  If the benefit 
sought on appeal is not granted, the appellant and his 
representative should be furnished a supplemental statement 
of the case and afforded a reasonable time to reply thereto.  
Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the appellant until notified.  The purpose of 
this remand is to obtain clarifying information.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 



